UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                                No. 15-7054


JOSEPH CUCINIELLO,

                Petitioner - Appellant,

          v.

CHARLES RATLEDGE, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:15-hc-02008-FL)


Submitted:   November 23, 2015                Decided:    December 14, 2015


Before KING and      THACKER,    Circuit   Judges,       and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Joseph Cuciniello, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Joseph Cuciniello, a federal prisoner, appeals the district

court’s   order     denying    relief     on    his   28   U.S.C.    § 2241   (2012)

petition.       We have reviewed the record and find no reversible

error.    Accordingly, although we grant leave to proceed in forma

pauperis,      we   affirm    for   the   reasons     stated   by    the    district

court.     Cuciniello v. Ratledge, No. 5:15-hc-02008-FL (E.D.N.C.

June 22, 2015).          We dispense with oral argument because the

facts    and   legal    contentions       are   adequately     presented      in   the

materials      before   this    court     and   argument     would    not   aid    the

decisional process.

                                                                            AFFIRMED




                                           2